Citation Nr: 1825423	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.  

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1980 and from August 1981 to September 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012, rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for a bilateral ankle condition, left knee condition, and low back condition. 

Service treatment records contain evidence of bilateral ankle, left knee, and low back complaints and treatment.  In May 1982, he was seen with complaints with regard to his right ankle.  In December 1982, the Veteran was seen for left lateral knee pain, described as feeling like a muscle was pulling around the knee.  In January 1983, the Veteran was in a motor vehicle accident and complained of back pain and tightness, and was diagnosed with a muscle sprain.  In February 1983, the Veteran was seen for complaints of chronic left knee pain.  In March 1983, he was seen with complaints of left ankle pain, as a result of playing basketball and injuring his ankle.   X-rays were taken and were negative.  He was diagnosed with an ankle sprain, and instructed to wear a posterior splint for five days, and was prescribed physical therapy.  In October 1983, the Veteran was seen with complaints of low back pain.  

Private treatment records from First Health Family Care Center, document reports of back pain, bilateral ankle pain, and knee pain.  In June 2012, he was noted as having lumbago, pain in joints of his lower and was taking Celebrex.  Dr. L. indicated the Veteran suffered from degenerative joint disease of the knee, chronic ankle pain and back pain.  Private treatment records from the RPK Center, from February 2011 document the Veteran's lumbar spondylosis and degenerative disc disease, and chronic low back pain.  In a November 2009 entry from Moore Regional Hospital, the Veteran was noted as having osteoarthritis.    

In April 2011, the Veteran underwent an ankle examination.  He reported the condition began in 1982, and occurred as a result of physical training and running.  X-rays were taken, and the results were negative.  Range of motion testing was within normal limits.  He had pain following repetitive use testing.  He was diagnosed with a bilateral ankle sprain.  In response to the question as to whether any diagnosed condition was etiologically related to his service, the examiner answered no ankle condition could be gleaned from the records, and stated that no clinical records were available.   

In July 2012, the Veteran was afforded a VA examination.  He reported a left knee injury while stationed in Germany.  Range of motion testing did not conform to the VA standards, but was deemed normal for the Veteran because obesity impairs range of motion.   X-rays of the knee were negative.  The examiner opined it was less likely than not that a left knee condition was incurred in or caused by an in-service injury, event or illness, with the rationale being there was no pathology to render a knee diagnosis.  

The July 2012 back examination revealed a diagnosis of intervertebral disc syndrome with involvement of the left sciatic nerve, and mild degenerative osteoarthritis of the lumbar spine.  He reported the onset of injury in 1983, while stationed in Germany.  He reported constant back pain that runs down the left arm and leg.  Range of motion did not conform to the normal range of motion because range of motion may be decreased by body habitus and deconditioning.  July 2012 x-rays revealed mild degenerative changes of the lumbar spine at L4 L5.  The examiner concluded that it was less likely than not that his spine condition incurred in or was caused by an in-service injury, event or illness, with the rationale being there was no evidence of injury during service.  

VA treatment records show complaints of and treatment for ankle pain, knee pain, and back pain.  A May 2012 entry documents degenerative joint disease of the left knee, left ankle and spine.  A note from December 2015, documents the Veteran's complaints of ankle, knee and back pain.  A note from November 2016 documented bilateral knee pain and chronic low back pain.  A note from May 2017 indicates the Veteran has left ankle arthritis, and has degenerative joint disease of his low back.   

The Veteran testified at a Board hearing in October 2015.  He reported experiencing a back injury during service following a motor vehicle accident, and as a result of his work as an artillery officer.  He reported post-service he had continued symptoms of pain in his joints and just dealt with the symptoms, not seeking treatment until sometime in 2009 or 2010, at which time he was told he had degenerative joint disease in his arms, legs, and back.  He stated his physician linked his complaints to his time in service.  He testified to experiencing ankle problems during service related to a twisting injury that result in cast placement.  As a result of the ankle injury, he reported being placed on a medical profile.  He reported chronic knee pain in service.  With regard to the right ankle, he indicated he injured his ankle while running and seeking treatment at the infirmary, sometime in May 1982.  His spouse then testified to the Veterans complaints of achy joints and pain for the prior 20 years. 

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As is evidenced above, the Veteran was seen periodically during service for ankle, back and knee complaints.  Post-service he sought treatment for his ankle, back and knee.  The 2011 and 2012 examiners made no reference to the service treatment record entries or to the post-service treatment.  Additionally, it is apparent from the record the Veteran does indeed suffer from left ankle arthritis, low back arthritis, and has consistently reported knee pain.  As such, the issues should be remanded so that the Veteran can be provided a VA examination, and a medical opinion can be obtained that accounts for the known facts in this case.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional VA and non-VA records of treatment he wishes considered in connection with his appeal.  The identified records should be sought.  

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral ankle condition, left knee condition, and back condition.  The claims folder should be available for review.  Appropriate diagnostic testing should be conducted. 

The examiner should note any diagnoses of the Veteran's bilateral ankles, left knee, and low back.

The examiner should provide an opinion as to whether the diagnosed disability/disabilities is/are at least as likely as not (at least a 50 percent probability) caused by or related to an in-service disease or injury, including the complaints noted to these areas at that time.  

3. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


